Title: From Thomas Jefferson to William Barret, 5 March 1821
From: Jefferson, Thomas
To: Barret, William


Sir
Monticello
Mar. 5. 21.
According to promise in mine of Feb. 12. I am now enabled to state specifically the instalments by which I shall be able to discharge my debt to mr Miller. that is to say, I can pay immediately 750. D. and the same sum every 6. months until the whole is discharged, which I hope will be acceptable to you. I am sure you are sensible that the farmer getting less than 2. D. a barrel clear for his flour may ask indulgence without blame, from the known circumstances of the times. I accordingly inclose you an order on Capt Bernard Peyton for the 1st payment of 750. D. which I hope will be satisfactory, and I tender you the assurance of my great respect.Th: Jefferson